DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This communication is in response to applicant's amendment dated 8/25/2022 and interview dated 9/6/2022.
3.	Applicant's remarks, filed on 8/25/2022, with respect to the art rejection of the claims have been fully considered and they are persuasive as amended and in the light of the Examiner's amendments. 
EXAMINER’S AMENDMENT
4.1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given in a telephone interview with Toimi T. Teelahti (Reg. No. 76127) on 9/6/2022.

4.2.	This listing of claims will replace all prior versions and listings of claims in the application:

1. (Currently Amended) An apparatus comprising: at least one processor; and at least one memory including computer program code for one or more programs, the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus to perform at least the following:
[[-]] 	receive an input ordered set of blockchain transactions of a set of uncompressed   
blocks in a chain of blocks, the chain of blocks comprising the set of uncompressed blocks after a genesis block or a preceding compressed block in the chain of blocks,
[[-]] 	generate a compressed block on the basis of the input ordered set of the blockchain transactions, wherein the compressed block comprises less blockchain transactions than the input set of blockchain transactions and processing of blockchain transactions of the compressed block results to an equivalent final state as processing of the input ordered set of the blockchain transactions, and 
provide the compressed block to a distributed network to establish a new chain epoch and to replace the set of uncompressed blocks in the chain, 
wherein the at least one memory and the computer program code are further configured to, with the at least one processor, to cause the apparatus to generate the compressed block in response to reaching a predetermined number of at least one of: ordered blocks or blockchain transactions added to the chain after the genesis block or the preceding compressed block.


2. (Cancelled) 

3. (Original) The apparatus of claim 1, wherein the generating of the compressed block further comprises, with the at least one memory, the computer program code and the at least one processor, to cause the apparatus to generate one or more new compressed transactions for the compressed block and signing the one or more new compressed transactions by a miner node generating the compressed block, wherein the compressed transactions are associated with a transaction type unique for the compressed transactions.

4. (Previously presented) The apparatus of claim 1, wherein the compressed block comprises fewer transactions than the input ordered set of the blockchain transactions, the compressed block is a parent of an uncompressed block, and the compressed block is a child of the genesis block.

5. (Original) The apparatus of claim 1, wherein the at least one memory and the computer program code are further configured to, with the at least one processor, to cause the apparatus to provide the compressed block to the distributed network with an uncompressed block referencing to the compressed block.

6. (Original) The apparatus of claim 1, wherein the at least one memory and the computer program code are further configured to, with the at least one processor, to cause the apparatus to validate the compressed block by checking transaction types and final state of the compressed block.

7. (Original) The apparatus of claim 1, wherein interval for chain epochs in the chain and/or number of chain epochs maintained in the chain is adjustable in the distributed network on the basis of one or more of network characteristics, transaction statistics, compressed block characteristics, and network voting decisions.

8. (Cancelled)

9. (Cancelled)

10. (Cancelled)

11. (Currently Amended) A method comprising:
[[-]]	 	receiving, by an apparatus connectable to a distributed network, an input ordered      
set of blockchain transactions of a set of uncompressed blocks in a chain of blocks, the chain of blocks comprising the set of uncompressed blocks after a genesis block or a preceding compressed block in the chain of blocks,
[[-]]	generating a compressed block on the basis of the input ordered set of the 
blockchain transactions, wherein the compressed block comprises less blockchain transactions than the input set of blockchain transactions and the processing of blockchain transactions of the compressed block results to an equivalent final state as processing of the input ordered set of the blockchain transactions, and 
[[-]] 	providing the compressed block to a distributed network to establish a new chain  
epoch and to replace a set of uncompressed blocks in the chain,
wherein the apparatus is configured to generate the compressed block in response to reaching a predetermined number of at least one of: ordered blocks or blockchain transactions added to the chain after the genesis block or the preceding compressed block.

Allowable Subject Matter
5.1.	Claims 1, 3-7, and 11 are allowed.
5.2.	
a). US Patent Application No. 20180218027 to Cronie et al discloses an electronic device for maintaining a distributed ledger, which is maintained by multiple electronic nodes, wherein the distributed ledger includes multiple blocks which are associated at least with one of the previously recorded blocks and wherein a block can be added to the distributed ledger based on a mining process, has circuitry configured to perform a mining process of a block to be added to the distributed ledger, wherein the mining process by at least a part of the multiple electronic nodes includes compressing data of the block to be added to the distributed ledger.

b). US Patent Application No. 20190164153 to Agrawal et al discloses blockchain-based, smart contract platforms have great promise to remove trust and add transparency to distributed applications. However, this benefit often comes at the cost of greatly reduced privacy. Techniques for implementing a privacy-preserving smart contract is described. The system can keep accounts private while not losing functionality and with only a limited performance overhead. This is achieved by building a confidential and anonymous token on top of a cryptocurrency. Multiple complex applications can also be built using the smart contract system.

c). US Patent Application No. 20180189333 to Childress et al discloses a blockchain may include various transactions which are identified and which require processing. The order of processing such transactions may be optimized by examining content of the transactions. One example operation may include one or more of identifying blockchain transactions, designating each of the blockchain transactions as an independent transaction type or a dependent transaction type, and determining an order to process the blockchain transactions based on the independent transaction type or the dependent transaction type. 

5.3	The following is an examiner's statement of reasons for allowance: thecombination of Cronie et al., Agrawal et al., and Van Veldhuisen et al., whether alone or in combination with the other prior arts of record fail to teach or render obvious “… receive an input ordered set of blockchain transactions of a set of uncompressed blocks in a chain of blocks, the chain of blocks comprising the set of uncompressed blocks after a genesis block or a preceding compressed block in the chain of blocks, generate a compressed block on the basis of the input ordered set of the blockchain transactions, wherein the compressed block comprises less blockchain transactions than the input set of blockchain transactions and processing of blockchain transactions of the compressed block results to an equivalent final state as processing of the input ordered set of the blockchain transactions, and  provide the compressed block to a distributed network to establish a new chain epoch and to replace the set of uncompressed blocks in the chain, wherein the at least one memory and the computer program code are further configured to, with the at least one processor, to cause the apparatus to generate the compressed block in response to reaching a predetermined number of at least one of: ordered blocks or blockchain transactions added to the chain after the genesis block or the preceding compressed block” as recited in claim 1.
Therefore, independent claim 1 is allowable over the prior arts of record.  The other independent claims 11 recite similar subject matter. Consequently, independent claims 11 are also allowable over the prior arts of record.
Claims 3-7, are directly or indirectly dependent upon claims 1 and therefore, they are also allowable over the prior arts of record.

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARUNUR RASHID whose telephone number is (571)270-7195. The examiner can normally be reached 9 AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni A. Shiferaw can be reached on (571) 272-3867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HARUNUR . RASHID
Primary Examiner
Art Unit 2497



/HARUNUR RASHID/Primary Examiner, Art Unit 2497